DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Claim 1:
Lines 5-6 recite “calculating an eigenvector centroid for each cluster, wherein a dictionary of centroids is generated”, which should be rewritten as “calculating an eigenvector centroid for each cluster of the determined clusters, wherein a dictionary of the eigenvector centroids is generated”.
Lines 16-17 recite “the dictionary of centroids”, which should be rewritten as “the dictionary of the eigenvector centroids”.

Claim 4:
Line 1 recites “The method of claim 1”, which should be rewritten as “The method of claim 3” because claim 4 recites “the database”, which is mentioned in claim 3.

Claim 5:
Lines 2-3 recite “the dictionary of centroids”, which should be rewritten as “the dictionary of the eigenvector centroids”.

Claim 6:
Line 2 recites “the dictionary of centroids”, which should be rewritten as “the dictionary of the eigenvector centroids”.

Claims 8 and 11 are apparatus claims, which contain similar limitations of claims 1 and 5, respectively.  Therefore, claims 8 and 11 are objected under the same rationale.

Claims 13, 17 and 18 are apparatus claims, which contain similar limitations of claims 1, 5 and 6, respectively.  Therefore, claims 13, 17 and 18 are objected under the same rationale.

Claims 2-3, and 7 depend on claim 1, claims 9-10 and 12 depend on claim 8, and claims 14-15 depend on claims 13.  Therefore claims 2-3, 7, 9-10, 12 and 14-15 are objected under the same rationale.

Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record includes Batruni, US Patent No. 10, 671,697; Wang, US Patent Application Publication No. US 2018/0240470 A1; Aggarwal et al. (Aggarwal), US Patent Application Publication No. US 2009/0222472; and Cook, US Patent Application Publication No. US 2017/0214928 A1.

Batruni discloses an iterative process for performing a singular value decomposition of a matrix comprising steps of: accessing a matrix, determining a plurality of estimated singular vectors of the matrix and a plurality of estimated singular values of the matrix, wherein the singular vectors are referred to as eigenvectors and the singular values are referred to as eigenvalues (Abstract, Figure 2 and col. 5, lines 10-23).
Wang discloses eigenvectors can be analyzed and grouped/clustered into groups, and a cluster centroid of each group can be obtained (paragraph [0033]).  Wang further discloses a weighted K-means clustering method can be used to obtain more accurate cluster centroid estimation for each of dominant sources, and centroids of the eigenvectors can be estimated when performing the clustering process (paragraphs [0039], [0076]).  Wang further discloses probability distribution function of vectors (paragraph [0045]).
Aggarwal discloses obtaining uncertain data set along with associated information, clustering data points from the data set, wherein the data set may be from a data stream (Abstract).  Aggarwal further discloses computing a cluster centroid in response to the data points, processing of assignment of the data point to the closest cluster centroid, and determining the closest centroid based on the expected distance (Figures 3-4 and paragraphs [0058]-[0059]).
Cook discloses an entropy encoder can measure the amount of similarity between streams of data and already existing classifications of data by using an entropy encoder for each class of data (paragraph [0094]).

The primary reason for the allowance of the claims in this case, is the inclusion of the specific details “tagging the eigenvectors with tags, respectively, that identify an associated eigenvector centroid for each eigenvector”, “counting a number of eigenvectors associated with each eigenvector centroid to construct a probability distribution function (PDF) of the centroids”, “matching the PDF of centroids to PDF templates to determine a closest matching PDF template”, “determining an encoder corresponding to the closet matching PDF template wherein a corresponding encoder identifier is identified”, “encoding the tags with the encoder to generate an encoded data stream”, and “transmitting the encoded data stream, the encoder identifier, the dictionary of centroids, and the eigenvalues”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAU T NGUYEN/Primary Examiner, Art Unit 2177